     Case: 1:20-cv-00324 Document #: 20 Filed: 04/23/20 Page 1 of 1 PageID #:130

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                                 Eastern Division

Norman McIntosh
                              Plaintiff,
v.                                                Case No.: 1:20−cv−00324
                                                  Honorable Robert W. Gettleman
Chester Bach, et al.
                              Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, April 23, 2020:


        MINUTE entry before the Honorable Robert W. Gettleman: The parties are
directed to file a Joint Status Report on this court's form and deliver a courtesy copy to
chambers by 5/28/2020. Status hearing set for 6/11/2020 at 9:00 a.m. Mailed notice (cn).




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
